Citation Nr: 9924899	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-01 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from December 1941 to April 
1942 and from April 1945 to January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to individual 
unemployability.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As an initial matter, the Board notes that in June 1977, the 
Board denied entitlement to individual unemployability.  
Although claims for VA benefits are generally subject to the 
finality provision of 38 U.S.C.A. § 7105(c) and the new and 
material evidence requirement of 38 U.S.C. § 5108 because 
such claims are generally based on facts that are 
"essentially static in nature", that general truism does 
not apply to the claims for individual unemployability.  See 
Suttmann v. Brown, 5 Vet. App. 127, 137 (1993); Martin v. 
Brown, 4 Vet. App. 136, 139 (1993); Abernathy v. Principi, 3 
Vet. App. 461, 464 (1992); Proscelle v. Derwinski, 2 
Vet. App. 629, 631 (1992).  Therefore, it is not necessary 
for the veteran to present new and material evidence on a 
previously denied claim for individual unemployability.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 50 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

The veteran has the following service-connected disabilities:  
1) Residuals of a shrapnel wound in the left thigh and 
buttock with injury to muscle groups XV and XVII and fracture 
of pelvic bone, with a 40 percent evaluation, effective from 
November 1973; 2) Residuals of a shrapnel wound to the right 
thigh with injury to muscle group XV, with a  20 percent 
evaluation, effective from May 1953; 3) Residuals of a 
shrapnel wound to the right leg with injury to muscle group 
XI, effective from November 1950, with a 10 percent 
evaluation; 4) Residual scar from a shrapnel wound of the 
left foot, with a noncompensable evaluation, effective from 
November 1950; and 5) Osteomyelitis of the left ischium, with 
a noncompensable evaluation, effective from July 1962.  The 
combined schedular evaluation is 60 percent.

The Board notes that on VA examination in January 1997, the 
physician stated that due to the veteran's service-connected 
disabilities and "accompanying arthritis," the veteran was 
unable to be employed in any gainful employment.  The 
veteran's service-connected disabilities do not include 
arthritis of the hips.  However, the VA examiner's opinion 
appears to report that the arthritis is due, at least in 
part, to the veteran's service-connected shrapnel injuries of 
the left thigh and buttock and right thigh and leg.  A second 
series of VA examinations in March 1998 did not clear up this 
issue.  The examiner at that time concluded that the 
veteran's age and his limitations due to his service-
connected disabilities, caused him to be unemployable.  

The Board recognizes that in evaluating a veteran's 
employability, consideration may be given to his level of 
education , special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by nonservice-connected  disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (1998).  The first VA examiner appears to 
have considered nonservice-connected disabilities in reaching 
the stated conclusions and the second VA examiner considered 
the veteran's age.  

Overall, the Board is of the opinion that additional 
development of the record is needed in order to determine the 
underlying medical issues to enable the Board to render a 
final determination.  Accordingly, the case is REMANDED to 
the RO for the following development:

1. The RO should contact the veteran and 
request that he identify all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his 
service-connected disabilities during 
previous years.  After obtaining any 
necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2. The RO should arrange for orthopedic and 
neurological examinations of the veteran 
by appropriate VA specialists for the 
purpose of ascertaining the current 
nature, and extent of severity of his 
service-connected disabilities.  Any 
further indicated special studies should 
be performed.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations).  The examiners should 
perform any testing necessary to provide 
an assessment of the veteran's 
conditions.  On orthopedic examination, 
the physician should express an opinion 
as to whether the veteran's degenerative 
arthritis was due to or aggravated by any 
incident of the veteran's active military 
service, to include as secondary to the 
veteran's service-connected conditions.  
If the examiner finds that the arthritis 
is due to or aggravated by the veteran's 
military service, the impairment due to 
this disability should be considered in 
subsequent determinations as to the 
veteran's employability.  If the 
examiners are of the opinion that 
arthritis is not related to service, or 
causally related to any service-connected 
disability(ies), but aggravated by any 
service-connected disability(ies), the 
examiners should address the following 
medical issues: (1) The baseline 
manifestations which are due to the 
effects of arthritis; (2) The increased 
manifestations which, in the examiners' 
opinions, are proximately due to or the 
result of a service-connected 
disability(ies) based on medical 
considerations; and (3) The medical 
considerations supporting an opinion that 
increased manifestations of arthritis are 
proximately due to a service-connected 
disability(ies).  The physicians should 
express opinions as to whether the 
veteran is able to secure or follow a 
substantially gainful occupation as a 
result of service-connected disabilities.  
The examiners should not consider the 
veteran's age or nonservice-connected 
disabilities in this determination.  Any 
opinions expressed must be accompanied by 
a complete rationale.

3. The RO should carefully review the claims 
file to ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4. The RO should then adjudicate the issue 
of entitlement to service connection for 
arthritis with application of 38 U.S.C.A. 
§§ 1110, 1131 (1998); 38 C.F.R. 
§ 3.310(a) (1998); and Allen v. Brown, 7 
Vet. App. 439 (1995).  The RO should also 
readjudicate the claim of entitlement to 
a total disability rating for 
compensation purposes on the basis of 
individual unemployability.  

If the benefits requested on appeal, for which a notice of 
disagreement has been filed, are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is notified by the RO.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
  The Board notes that the RO incorrectly stated that the veteran's level of education was not a relevant 
inquiry.  


